
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1670
		IN THE HOUSE OF REPRESENTATIVES
		
			September 28, 2010
			Ms. Giffords (for
			 herself, Mr. Tonko,
			 Mr. Childers,
			 Mr. DeFazio,
			 Ms. Richardson,
			 Ms. Watson,
			 Mr. Crowley,
			 Mr. Courtney,
			 Mr. Hare, Ms. Shea-Porter, Mr.
			 Filner, Mr. Hinchey,
			 Mr. Conyers,
			 Mr. Rahall,
			 Ms. Fudge,
			 Mr. Farr, Mr. Rangel, Mr.
			 Critz, Mr. Deutch,
			 Mr. Boren,
			 Mr. Carson of Indiana,
			 Mr. Kildee,
			 Mr. Heinrich,
			 Mr. Maffei,
			 Mrs. Halvorson,
			 Ms. Pingree of Maine,
			 Mr. Arcuri,
			 Ms. Kilroy,
			 Mr. Wilson of Ohio,
			 Mr. Costello,
			 Mr. Kissell,
			 Mr. Schauer,
			 Ms. DeLauro,
			 Mr. Langevin,
			 Mr. Boucher,
			 Mr. Nadler of New York,
			 Mr. Patrick J. Murphy of Pennsylvania,
			 Mr. Peters,
			 Mr. Olver,
			 Mr. Foster,
			 Mr. Frank of Massachusetts,
			 Mr. Lewis of Georgia,
			 Mr. Oberstar,
			 Mr. Wu, Mr. Stark, Ms.
			 Kaptur, Mr. Rothman of New
			 Jersey, Mr. Ryan of Ohio,
			 Ms. Loretta Sanchez of California,
			 Mr. Mitchell,
			 Ms. Corrine Brown of Florida,
			 Mr. Brady of Pennsylvania,
			 Mr. Hall of New York,
			 Mr. Hodes,
			 Ms. Lee of California,
			 Ms. Sutton, and
			 Mr. Cummings) submitted the following
			 resolution; which was referred to the Committee on Ways and Means
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives with respect to legislation relating to raising the retirement
		  age under title II of the Social Security Act.
	
	
		Whereas more than 53.4 million Americans receive Social
			 Security old-age, survivors, and disability insurance benefits, including 36.5
			 million retirees and their spouses, 8.2 million disabled persons and their
			 spouses, 4.5 million surviving spouses of deceased workers, and 4.3 million
			 dependent children;
		Whereas the Social Security program is America’s most
			 successful and reliable retirement program and it continues to serve Americans
			 well;
		Whereas seniors have put in a lifetime of hard work,
			 helping to make our economy grow and make our Nation great, and they deserve a
			 dignified and secure retirement;
		Whereas Social Security benefits have already been cut by
			 gradually increasing the full retirement age from 65 for individuals who
			 attained early retirement age before the year 2000 to 67 for individuals who
			 will attain early retirement age in or after the year 2022;
		Whereas the physical demands of a job differ from industry
			 to industry and the longevity of individuals’ lives differs significantly, on
			 average, according to their level of income, education, and access to health
			 care;
		Whereas 45 percent of workers age 58 and older are in jobs
			 that are physically demanding or have difficult working conditions;
		Whereas, according to data from the Bureau of Labor and
			 Statistics, in April 2010, the job market for Americans age 55 and older had
			 never been worse;
		Whereas there has been a 17 percent increase in age
			 discrimination cases since 2007 according to the Equal Employment Opportunity
			 Commission;
		Whereas Social Security benefits for retirees currently
			 average a modest $14,000 a year, with the average for women receiving benefits
			 being less than $12,000 per year;
		Whereas raising the full retirement age above 67 for
			 future retirees would reduce their benefits by 6 to 7 percent;
		Whereas, according to the National Academy of Social
			 Insurance, 45 percent of women age 65 and older who live alone are below 150
			 percent of the Federal poverty level; and
		Whereas the Social Security program, which has a $2.5
			 trillion surplus, is not a cause of Federal budget deficits, and benefit cuts
			 should not be proposed as a solution to reduce Federal deficits: Now,
			 therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that the retirement age under title II of the Social Security
			 Act (42 U.S.C. 401 et seq.) should not be raised.
		
